Case 1:20-cv-24202-BB Document 22 Entered on FLSD Docket 01/28/2021 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           Case No. 20-cv-24202-BLOOM/Otazo-Reyes

  CHARISSE T. STAGGERS,

         Plaintiff,

  v.

  INTERNATIONAL LONGSHOREMEN’S
  ASSOCIATION,

        Defendant.
  _____________________________________/

                               ORDER ON MOTION TO DISMISS

         THIS CAUSE is before the Court upon Defendant International Longshoremen’s

  Association Local 1416’s (“Defendant”) Motion to Dismiss the Amended Complaint or

  Alternatively, Motion for More Definite Statement. ECF No. [15] (“Motion”). Pro se Plaintiff

  Charisse Staggers (“Plaintiff”) filed a response in opposition, see ECF Nos. [17] & [18]

  (“Response”), and Defendant replied, ECF No. [21] (“Reply”). The Court has carefully reviewed

  the Motion, all opposing and supporting submissions, the record in this case, the applicable law,

  and is otherwise fully advised. For the reasons set forth below, Defendant’s Motion is granted.

       I. BACKGROUND

         On October 13, 2020, Plaintiff initiated this action against Defendant for employment

  discrimination. ECF No. [1]. Further, on December 15, 2020, Plaintiff filed her First Amended

  Complaint, ECF No. [13] (“Amended Complaint”),1 which purports to assert various claims of

  employment discrimination in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”),



  1
   Once Plaintiff filed her Amended Complaint, this Court denied as moot the motion to dismiss that was
  pending against the initial complaint. See ECF No. [14].
Case 1:20-cv-24202-BB Document 22 Entered on FLSD Docket 01/28/2021 Page 2 of 13

                                                         Case No. 20-cv-24202-BLOOM/Otazo-Reyes


  42 U.S.C. § 2000e, et seq., the Age Discrimination in Employment Act of 1967 (“ADEA”), 29

  U.S.C. § 621, et seq., the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12112,

  et seq. ECF No. [13] at 3. Specifically, Plaintiff’s Amended Complaint notes that Defendant

  engaged in a variety of discriminatory conduct that is ongoing—including failing to promote her,

  setting unequal terms of employment for her, and retaliating against her—due to her race, skin

  color, and gender/sex. Id. at 4. In addition, although the Amended Complaint does not

  independently set forth any single cause of action against Defendant, Plaintiff nonetheless appends

  seventeen pages of facts that she contends are applicable to “all counts.” Id. at 7-23.

          In the instant Motion, Defendant moves to dismiss the Amended Complaint pursuant to

  Federal Rule of Civil Procedure 12(b)(6) because it is an impermissible shotgun pleading and

  because it fails to establish that Plaintiff’s initiation of this lawsuit was timely (i.e., within ninety

  days of receipt of the Equal Employment Opportunity Commission’s (“EEOC”) right-to-sue letter.

  Defendant alternatively moves, pursuant to Federal Rule of Civil Procedure 12(e), for a more

  definite statement of the claims Plaintiff is attempting to raise and the specific factual allegations

  relevant to each claim. Plaintiff opposes the Motion, arguing that this action was timely brought,

  as demonstrated by the date on the Notice of Right to Sue, ECF No. [17-1] (“Right to Sue”),

  attached to her Response. She also maintains that the Amended Complaint satisfies all pleading

  requirements, especially when affording due leniency to a pro se litigant, because the statement of

  facts sets forth pertinent allegations that relate to the various causes of action asserted. Finally, in

  its Reply, Defendant contends that the Amended Complaint should be dismissed with prejudice

  because, upon reading Defendant’s initial motion to dismiss, Plaintiff was on notice of the pleading

  deficiencies in her original complaint, yet she failed to correct these deficiencies when filing her

  Amended Complaint.




                                                     2
Case 1:20-cv-24202-BB Document 22 Entered on FLSD Docket 01/28/2021 Page 3 of 13

                                                         Case No. 20-cv-24202-BLOOM/Otazo-Reyes


      II. LEGAL STANDARD

      A. Motion to Dismiss Under Rule 12(b)(6)

         Federal Rule of Civil Procedure 8 requires that a pleading contain “a short and plain

  statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

  Although a pleading “does not need detailed factual allegations,” it must provide “more than labels

  and conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell

  Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678

  (2009) (explaining that Rule 8(a)(2)’s pleading standard “demands more than an unadorned, the-

  defendant-unlawfully-harmed-me accusation”). In the same vein, a complaint may not rest on

  “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (alteration

  in original) (quoting Twombly, 550 U.S. at 557). “Factual allegations must be enough to raise a

  right to relief above the speculative level.” Twombly, 550 U.S. at 555. These elements are required

  to survive a Rule 12(b)(6) motion, which requests dismissal for “failure to state a claim upon which

  relief can be granted.”

         When reviewing a motion under Rule 12(b)(6), a court generally must accept the plaintiff’s

  allegations as true and evaluate all plausible inferences derived from those facts in plaintiff’s favor.

  Miccosukee Tribe of Indians of Fla. v. S. Everglades Restoration All., 304 F.3d 1076, 1084 (11th

  Cir. 2002). Yet, courts “are not bound to accept as true a legal conclusion couched as a factual

  allegation.” Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 678; Thaeter v. Palm Beach

  Cty. Sheriff’s Office, 449 F.3d 1342, 1352 (11th Cir. 2006). Indeed, “courts may infer from the

  factual allegations in the complaint ‘obvious alternative explanations,’ which suggest lawful

  conduct rather than the unlawful conduct the plaintiff would ask the court to infer.” Am. Dental

  Ass’n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010) (quoting Iqbal, 556 U.S. at 682). In




                                                     3
Case 1:20-cv-24202-BB Document 22 Entered on FLSD Docket 01/28/2021 Page 4 of 13

                                                         Case No. 20-cv-24202-BLOOM/Otazo-Reyes


  the Rule 12(b)(6) context, a plaintiff’s pleadings should be read as a whole. See Speaker v. U.S.

  Dep’t of Health & Hum. Servs. Ctrs. for Disease Control & Prevention, 623 F.3d 1371, 1383 (11th

  Cir. 2010) (interpreting specific language in complaint within the context of the entire complaint).

          In addition, at the dismissal stage, courts are also generally limited to the facts contained

  in the complaint and attached exhibits. Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th

  Cir. 2009); see also Maxcess, Inc. v. Lucent Techs., Inc., 433 F.3d 1337, 1340 n.3 (11th Cir. 2005)

  (“[A] document outside the four corners of the complaint may still be considered if it is central to

  the plaintiff’s claims and is undisputed in terms of authenticity.” (citing Horsley v. Feldt, 304 F.3d

  1125, 1135 (11th Cir. 2002))). Nonetheless, a court’s “duty to accept the facts in the complaint as

  true does not require [it] to ignore specific factual details of the pleading in favor of general or

  conclusory allegations.” Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1205-06 (11th Cir. 2007).

  Rather, “[w]here exhibits are submitted that contradict the alleged facts, the exhibits control,

  despite [courts’] construction of facts in favor of their truth.” Celestine v. Cap. One, 741 F. App’x

  712, 713 (11th Cir. 2018) (citing Griffin Indus., Inc., 496 F.3d at 1206); see also Associated

  Builders, Inc. v. Ala. Power Co., 505 F.2d 97, 100 (5th Cir. 1974)2 (“Conclusory allegations and

  unwarranted deductions of fact are not admitted as true, especially when such conclusions are

  contradicted by facts disclosed by a document appended to the complaint. If the appended

  document, to be treated as part of the complaint for all purposes under Rule 10(c), Fed. R. Civ. P.,

  reveals facts which foreclose recovery as a matter of law, dismissal is appropriate.”).

          Moreover, it is well established that “[p]ro se pleadings are held to a less stringent standard

  than pleadings drafted by attorneys and will, therefore, be liberally construed.” Tannenbaum v.



  2
    In Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1207 (11th Cir. 1981), the Court of Appeals for the
  Eleventh Circuit adopted as binding precedent all decisions of the Court of Appeals for the Fifth Circuit
  issued prior to October 1, 1981.


                                                     4
Case 1:20-cv-24202-BB Document 22 Entered on FLSD Docket 01/28/2021 Page 5 of 13

                                                        Case No. 20-cv-24202-BLOOM/Otazo-Reyes


  United States, 148 F.3d 1262, 1263 (11th Cir. 1998). This leniency, however, does not confer on

  pro se litigants “a right to receive special advantages not bestowed on other litigants. [Pro se

  litigants] must, for example, abide by local rules governing the proper form of pleadings.” Procup

  v. Strickland, 760 F.2d 1107, 1115 (11th Cir. 1985). Further, courts cannot serve as de facto

  counsel for an unrepresented party and they cannot rewrite a deficient pleading for the sake of

  sustaining an action. Jarzynka v. St. Thomas Univ. of Law, 310 F. Supp. 2d 1256, 1264 (S.D. Fla.

  2004). Nor can courts simply “fill in the blanks” to infer a claim where none exists, Brinson v.

  Colon, No. CV411–254, 2012 WL 1028878, at *1 (S.D. Ga. Mar. 26, 2012), as “it is not the Court’s

  duty to search through a plaintiff’s filings to find or construct a pleading that satisfies Rule 8,”

  Sanders v. United States, No. 1:08-cv-0190-JTC, 2009 WL 1241636, at *3 (N.D. Ga. Jan. 22,

  2009). See also Bivens v. Roberts, No. 208CV026, 2009 WL 411527, at *3 (S.D. Ga. Feb. 18,

  2009) (“[J]udges must not raise issues and arguments on plaintiffs’ behalf, but may only construe

  pleadings liberally given the linguistic imprecision that untrained legal minds sometimes employ.”

  (citing Miller v. Donald, 541 F.3d 1091, 1100 (11th Cir. 2008))). Ultimately, in determining

  whether a pro se litigant has stated a claim, “the court ought not penalize the litigant for linguistic

  imprecision in the more plausible allegations,” while keeping in mind that “wildly implausible

  allegations in the complaint should not be taken to be true.” Miller, 541 F.3d at 1100.

     B. Motion for More Definite Statement Under Rule 12(e)

         Under Federal Rule of Civil Procedure 12(e), “a party may move for a more definite

  statement of a pleading to which a responsive pleading is allowed but which is so vague or

  ambiguous that the party cannot reasonably prepare a response.” Fed. R. Civ. P. 12(e). As courts

  liberally construe the pleading standard under Rule 8(a), “a short and plain statement” will be

  enough unless, upon motion, it is shown that the pleading “is so ambiguous that a party cannot




                                                    5
Case 1:20-cv-24202-BB Document 22 Entered on FLSD Docket 01/28/2021 Page 6 of 13

                                                       Case No. 20-cv-24202-BLOOM/Otazo-Reyes


  reasonably” respond. Betancourt v. Marine Cargo Mgmt., Inc., 930 F. Supp. 606, 608 (S.D. Fla.

  1996); see also Anderson v. Dist. Bd. of Tr., 77 F.3d 364, 366 (11th Cir. 1996) (stating that a

  motion for more definite statement is appropriate when a complaint renders it “virtually impossible

  to know which allegations of fact are intended to support which claim(s) for relief”); Hernandez

  v. Two Bros. Farm, LLC, 579 F. Supp. 2d 1379, 1381-82 (S.D. Fla. 2008).

         Most courts, however, “disfavor the use of Rule 12(e),” and such motions “should not be

  used as a means of discovery.” Royal Shell Vacations, Inc. v. Scheyndel, 233 F.R.D 629, 630 (M.D.

  Fla. 2005); see also Fed. R. Civ. P. 12 advisory committee’s note to 1946 amendment (noting that

  a motion under Rule 12(e) “is confined to one for more definite statement to be obtained only in

  cases where the movant cannot reasonably be required to frame an answer or other responsive

  pleading to the pleading in question.”). A motion for more definite statement has thus been

  characterized as intending “to provide a remedy for an unintelligible pleading, rather than a vehicle

  for obtaining greater detail.” In re Reliance Fin. & Invs. Grp., Inc., No. 05-80625-CIV, 2006 WL

  3663243, at *6 (S.D. Fla. Nov. 14, 2006) (citations omitted). “As such, motions for more definite

  statement are rarely granted.” Id.

    III. DISCUSSION

         Defendant moves to dismiss, arguing that (1) this suit was not timely filed upon Plaintiff’s

  receipt of the Right to Sue, and (2) the Amended Complaint is an improper shotgun pleading.

  Defendant also requests, in the alternative, that Plaintiff be required to provide a more definite

  statement of her asserted claims. The Court will address each argument in turn.

     A. Untimeliness

         Addressing Defendant’s argument that this action is untimely, Defendant asserts that the

  Amended Complaint’s allegations demonstrate that Plaintiff received the Right to Sue more than




                                                   6
Case 1:20-cv-24202-BB Document 22 Entered on FLSD Docket 01/28/2021 Page 7 of 13

                                                            Case No. 20-cv-24202-BLOOM/Otazo-Reyes


  ninety days prior to the initiation of this action on October 13, 2020.3 Plaintiff, on the other hand,

  states that this suit was timely filed within the ninety-day period, and appends the Right to Sue to

  her Response, which reflects a mailing date of July 13, 2020. See ECF No. [17-1].4

          Ironically, Defendant’s argument here—namely, that the untimeliness of this suit is

  conclusively apparent from the face of the Amended Complaint—relies entirely upon various

  inconsistencies across the dates alleged. Yet, rather than providing support for its position on

  timeliness, as Defendant believes, these factual contradictions further call the timeliness issue into

  question. Moreover, resolution of such a factual dispute at the motion-to-dismiss stage would be

  improper and the Court declines to do so.

          Additionally, as explained above, a court’s “duty to accept the facts in the complaint as

  true does not require [it] to ignore specific factual details of the pleading in favor of general or

  conclusory allegations.” Griffin Indus., Inc., 496 F.3d at 1205-06. Instead, “[w]here exhibits are

  submitted that contradict the alleged facts, the exhibits control, despite [courts’] construction of

  facts in favor of their truth.” Celestine, 741 F. App’x at 713 (citing Griffin Indus., Inc., 496 F.3d

  at 1206). In light of these principles, the Court finds that the date memorialized on the Right to

  Sue is controlling, especially where, as here, the exhibit contradicts the more general factual

  allegations in the Amended Complaint with specific documentary support. See Miccosukee Tribe

  of Indians of Fla., 304 F.3d at 1084 (noting that, under Rule 12(b)(6), a court generally must accept


  3
    Defendant relies upon the following allegations in the Amended Complaint in support of its argument: (1)
  Plaintiff received the Right to Sue on June 13, 2020, ECF No. [13] at 5; (2) Plaintiff e-mailed the EEOC
  investigator to request the Right to Sue on June 19, 2020, id. at 22, ¶ 167; and (3) Plaintiff received the
  Right to Sue from the EEOC on July 1, 2020, id. at 22, ¶ 168.
  4
    Because Plaintiff attaches the Right to Sue to her Response, and because the parties seemingly concede
  that the document is both central to Plaintiff’s claims and undisputed in terms of its authenticity, the Court
  concludes that it may properly consider the Right to Sue in resolving Defendant’s Motion. See Wilchombe,
  555 F.3d at 959; Maxcess, Inc., 433 F.3d at 1340 n.3; Horsley, 304 F.3d at 1135.



                                                        7
Case 1:20-cv-24202-BB Document 22 Entered on FLSD Docket 01/28/2021 Page 8 of 13

                                                        Case No. 20-cv-24202-BLOOM/Otazo-Reyes


  the plaintiff’s allegations as true and evaluate all plausible inferences derived from those facts in

  plaintiff’s favor). Further, to the extent that Defendant attempts to argue that the date noted on the

  attached Right to Sue is not relevant to the timeliness inquiry because the letter Plaintiff attached

  was a subsequent letter of reconsideration, rather than the initial letter received, the Court finds

  this argument to be without merit. Defendant has pointed to no portion of the Amended Complaint,

  or the record as a whole, to support the speculative suggestion that Plaintiff received an additional,

  earlier right-to-sue letter that would govern the Court’s analysis.

         The Court concludes that Plaintiff has sufficiently stated a claim supporting the timeliness

  of this suit. As such, Defendant’s Motion is denied as to this issue.

     B. Shotgun Pleading

         Next, Defendant argues that the Court should dismiss Plaintiff’s Amended Complaint

  because it is an improper shotgun pleading. Moreover, Defendant asserts that the failure to correct

  the preexisting deficiencies from Plaintiff’s original complaint when filing her Amended

  Complaint warrants dismissal with prejudice. In her Response, Plaintiff disputes the contention

  that the Amended Complaint is a shotgun pleading that requires dismissal.

         Federal Rule of Civil Procedure 8(a)(2) requires that a pleading contain a “short and plain

  statement of the claim” that shows that the pleader is entitled to relief. Fed. R. Civ. P. 8(a)(2). “A

  party must state its claims or defenses in numbered paragraphs, each limited as far as practicable

  to a single set of circumstances.” Fed. R. Civ. P. 10(b). Complaints that fail to comply with these

  pleading standards are referred to as “shotgun pleadings.” Weiland v. Palm Beach Cty. Sheriff’s

  Office, 792 F.3d 1313, 1320 (11th Cir. 2015). The Eleventh Circuit has identified four broad

  categories of shotgun pleadings:

         Though the groupings cannot be too finely drawn, we have identified four rough
         types or categories of shotgun pleadings. The most common type — by a long shot



                                                    8
Case 1:20-cv-24202-BB Document 22 Entered on FLSD Docket 01/28/2021 Page 9 of 13

                                                        Case No. 20-cv-24202-BLOOM/Otazo-Reyes


         — is a complaint containing multiple counts where each count adopts the
         allegations of all preceding counts, causing each successive count to carry all that
         came before and the last count to be a combination of the entire complaint. The
         next most common type, at least as far as our published opinions on the subject
         reflect, is a complaint that does not commit the mortal sin of re-alleging all
         preceding counts but is guilty of the venial sin of being replete with conclusory,
         vague, and immaterial facts not obviously connected to any particular cause of
         action. The third type of shotgun pleading is one that commits the sin of not
         separating into a different count each cause of action or claim for relief. Fourth, and
         finally, there is the relatively rare sin of asserting multiple claims against multiple
         defendants without specifying which of the defendants are responsible for which
         acts or omissions, or which of the defendants the claim is brought against. The
         unifying characteristic of all types of shotgun pleadings is that they fail to one
         degree or another, and in one way or another, to give the defendants adequate notice
         of the claims against them and the grounds upon which each claim rests.

  Id. at 1321-23 (footnotes omitted); Jackson v. Bank of Am., N.A., 898 F.3d 1348 (11th Cir. 2018).

         Shotgun pleadings fail to make the connection between “the substantive count and the

  factual predicates . . . [such that] courts cannot perform their gatekeeping function with regard to

  the averments of [the claim].” Wagner v. First Horizon Pharm. Corp., 464 F.3d 1273, 1279-80

  (11th Cir. 2006); see also Strategic Income Fund, LLC v. Spear, Leeds & Kellogg Corp., 205 F.3d

  1293, 1295 (11th Cir. 2002) (explaining that a shotgun pleading is one that contains “several

  counts, each one incorporating by reference the allegations of its predecessors, leading to a

  situation where most of the counts (i.e., all but the first) contain irrelevant factual allegations and

  legal conclusions”); Pelletier v. Zweifel, 921 F.2d 1465, 1517-18 (11th Cir. 1991) (describing such

  pleadings as “replete with factual allegations that could not possibly be material to any of the

  causes of action they assert”); Osahar v. U.S. Postal Serv., 297 F. App’x 863, 864 (11th Cir. 2008)

  (term also refers to pleadings that are “replete with factual allegations and rambling legal

  conclusions”); Davis v. Coca-Cola Bottling Co. Consol., 516 F.3d 955, 979-80 (11th Cir. 2008)

  (condemning shotgun pleading that bunched together “untold causes of action” in one count).

         At the outset, the Court notes that Plaintiff’s Amended Complaint fails to set forth her

  claims in accordance with federal pleading standards. In particular, Plaintiff has failed to set forth


                                                    9
Case 1:20-cv-24202-BB Document 22 Entered on FLSD Docket 01/28/2021 Page 10 of 13

                                                         Case No. 20-cv-24202-BLOOM/Otazo-Reyes


  any clearly delineated legal claims or any legal basis upon which her suit is based. See ECF No.

  [13]. “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

  relief that is plausible on its face.’” Iqbal, 556 U.S. at 678. (quoting Twombly, 550 U.S. at 570).

         Adding insult to injury, the Amended Complaint falls into multiple shotgun pleading

  categories. First, the Amended Complaint is plagued with “conclusory, vague, and immaterial facts

  not obviously connected to any particular cause of action.” Weiland, 792 F.3d at 1322. Second,

  Plaintiff’s Amended Complaint does not separate each cause of action or claim for relief into

  different counts or specify which claim applies to which Defendant. Id. at 1323. Nor does the

  Amended Complaint explain the specific acts or omissions for which Defendant is responsible. Id.

         Critically, “[a]lthough the [Amended Complaint] enumerates the legal rights of which

  [Plaintiff] was allegedly deprived . . . it does not separate [her] claims by cause of action [or] draw

  any clear lines between the legal and factual bases for [her] claims[.]” Toth v. Antonacci, 788 F.

  App’x 688, 691 (11th Cir. 2019). Rather, Plaintiff’s Amended Complaint is “replete with factual

  allegations that could not possibly be material to any of the causes of action [she] assert[s],”

  Pelletier, 921 F.2d at 1517-18, and it improperly bunches together all of Plaintiff’s “untold causes

  of action” into one general, nondescript count, Davis, 516 F.3d at 979-80. Because Plaintiff’s

  Amended Complaint fails to identify any of the claims asserted with sufficient clarity to enable

  Defendant to frame a responsive pleading, it must be dismissed as an improper shotgun pleading.

  See Stevens v. Premier Cruises, Inc., 215 F.3d 1237, 1239 (11th Cir. 2000); Toth, 788 F. App’x at

  691 (concluding that the district court did not abuse its discretion in dismissing a pro se plaintiff’s

  amended complaint as an improper shotgun pleading after the plaintiff failed to correct the

  pleading deficiencies from the original complaint).




                                                    10
Case 1:20-cv-24202-BB Document 22 Entered on FLSD Docket 01/28/2021 Page 11 of 13

                                                        Case No. 20-cv-24202-BLOOM/Otazo-Reyes


     C. Motion for More Definite Statement

         Defendant alternatively requests that the Court order Plaintiff to amend her Amended

  Complaint to provide a more definite statement under Rule 12(e). As noted above, Rule 10(b)

  provides that a “party must state its claims or defenses in numbered paragraphs, each limited as

  far as practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b). The Rule also explains

  that “[i]f doing so would promote clarity, each claim founded on a separate transaction or

  occurrence—and each defense other than a denial—must be stated in a separate count or defense.”

  Id. Moreover, as is the case here, “[w]hen faced with a shotgun pleading, a district court must order

  a litigant to replead for a more definite statement of the claim.” Luft v. Citigroup Global Markets

  Realty Corp., 620 F. App’x 702, 704 (11th Cir. 2015). Similarly, “a pro se plaintiff ordinarily must

  be given at least one chance to amend the complaint before the district court dismisses the action

  with prejudice.” Walters v. Sec’y, Fla. Dep’t of Corr., 743 F. App’x 401, 403 (11th Cir. 2018)

  (citing Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001)).

         As discussed, the Amended Complaint falls woefully short of the required pleading

  standards, and the Court concludes that it fails to allow Defendant any meaningful opportunity to

  “discern what [s]he is claiming and frame a responsive pleading.” Fikes v. City of Daphne, 79 F.3d

  1079, 1082 (11th Cir. 1996). Instead, Plaintiff’s Amended Complaint is “so vague or ambiguous

  that [Defendant] cannot reasonably prepare a response.” Fed. R. Civ. P. 12(e). Defendant’s Motion

  is granted in this regard and the Court requires that Plaintiff amend her Amended Complaint to

  provide clarity as to what specific factual claims and causes of action she is asserting. Plaintiff

  must set forth each individual cause of action in separate, clearly noted counts and must

  provide the legal grounds and the facts that support each of the counts alleged. See Fed. R.

  Civ. P. 8(a) (“A pleading that states a claim for relief must contain: (1) a short and plain statement




                                                   11
Case 1:20-cv-24202-BB Document 22 Entered on FLSD Docket 01/28/2021 Page 12 of 13

                                                              Case No. 20-cv-24202-BLOOM/Otazo-Reyes


  of the grounds for the court’s jurisdiction, unless the court already has jurisdiction and the claim

  needs no new jurisdictional support; (2) a short and plain statement of the claim showing that the

  pleader is entitled to relief; and (3) a demand for the relief sought, which may include relief in the

  alternative or different types of relief.”).

          However, the Court strongly cautions Plaintiff that no further amendments will be

  permitted should she fail to cure the pleading deficiencies and comply with the procedural rules

  discussed in this Order.5 These rules and requirements include independently setting forth each

  claim in numbered paragraphs, and each limited to a single set of factual circumstances. The failure

  to do so provides cause for dismissal. See Giles v. Wal-Mart Distrib. Ctr., 359 F. App’x 91, 92-93

  (11th Cir. 2009) (affirming dismissal of pro se amended complaint, which contained short

  unnumbered paragraphs, and which did not address each claim separately or identify which facts

  supported each claim). As noted in Giles, “[e]ven a pro se litigant is required to comply with the

  Federal Rules of Civil Procedure, particularly after being expressly directed to do so.” Id. at 93;

  see also Watkins v. Bigwood, No. 18-cv-63035, 2020 WL 1166720, at *6 (S.D. Fla. Mar. 11, 2020).

      IV. CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED as follows:


  5
   “Generally, when ‘a more carefully drafted complaint’ might state a claim, the plaintiff must be given a
  chance to amend before dismissal.” Hollis v. W. Acad. Charter, Inc., 782 F. App’x 951, 955 (11th Cir.
  2019) (quoting Bryant, 252 F.3d at 1163). “However, the district court need not provide such an opportunity
  where the plaintiff has repeatedly failed to cure deficiencies in his complaint through previous amendments
  or where amendment would be futile.” Id. (quoting Bryant, 252 F.3d at 1163). “When the amended
  complaint still fails to cure the deficiency, it may be subject to dismissal.” Embree v. Wyndham Worldwide
  Corp., 779 F. App’x 658, 662 (11th Cir. 2019); see also Weiland, 792 F.3d at 1320 (recognizing that a
  district court has the “inherent authority to control its docket and ensure the prompt resolution of lawsuits,”
  which includes the ability to dismiss with prejudice a complaint that is a shotgun pleading); Jackson, 898
  F.3d at 1358 (Implicit in a district court’s order to replead is the “notion that if the plaintiff fails to comply
  with the court’s order . . . the court should strike his pleading or, depending on the circumstances, dismiss
  his case and consider the imposition of monetary sanctions.” (internal quotation marks omitted)). As such,
  dismissal of a shotgun pleading with prejudice is warranted where the plaintiff was previously given an
  opportunity to correct the defects but failed to do so. See Stevens, 215 F.3d at 1239; Isbrandtsen Marine
  Servs., Inc. v. M/V INAGUA Tania, 93 F.3d 728, 734 (11th Cir. 1996).


                                                         12
Case 1:20-cv-24202-BB Document 22 Entered on FLSD Docket 01/28/2021 Page 13 of 13

                                                          Case No. 20-cv-24202-BLOOM/Otazo-Reyes


         1. Defendant’s Motion, ECF No. [15], is GRANTED consistent with this Order.

         2. The Amended Complaint, ECF No. [13], is DISMISSED WITHOUT PREJUDICE.

         3. Plaintiff may file a second amended complaint that cures the pleading defects discussed

               in this Order by no later than February 18, 2021. Plaintiff’s failure to timely file a

               second amended complaint that is consistent with the pleading requirements noted

               above will result in the dismissal of this action without further notice.

         DONE AND ORDERED in Chambers at Miami, Florida, on January 28, 2021.




                                                             _________________________________
                                                             BETH BLOOM
                                                             UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record

  Charisse T. Staggers
  P.O. Box 471346
  Miami, Florida 33247




                                                     13
